EXHIBIT Michael Lee Account Manager, Client Services Telephone: 416.361.0930 ext.236 mlee@equitytransfer.com VIA ELECTRONIC TRANSMISSION March 24, 2008 TO ALL APPLICABLE EXCHANGES AND COMMISSIONS: RE: NORTHCORE TECHNOLOGIES INC. Notice of Record and Meeting Date We are pleased to confirm that Notice of Record and Meeting Date was sent to The Canadian Depository for Securities. We advise the following with respect to the Annual & Special Meeting of Shareholders for the subject company. 1. ISIN: CUSIP: CA66401P1009 66401P100 2. Date Fixed for the Meeting: May 28, 2008 3. Record Date for Notice: April 18, 2008 4. Record Date for Voting: April 18, 2008 5. Beneficial Ownership Determination Date: April 18, 2008 6. Classes or Series of Securities that entitle the holder to receive Notice of the Meeting: Common Shares 7. Classes of Series of Securities that entitle the holder to vote at the meeting: Common Shares 8. Business to be conducted at the meeting: Annual & Special Yours Truly, EQUITY TRANSFER & TRUST COMPANY Per:
